Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 40 Elgin Street, Suite 1400 Ottawa, Ontario K1P 5K6 2. Date of Material Change November 7, 2008 3. News Release Attached as Schedule A is a copy of the news release issued by Ur-Energy Inc. (the “Corporation” or “Ur-Energy”) on November 7, 2008 at Denver, Colorado via Marketwire. 4. Summary of Material Change The Corporation announced that its board of directors has approved the adoption of a shareholder rights plan (the "Rights Plan") designed to encourage the fair and equal treatment of shareholders in connection with any take-over bid for the Corporation's outstanding securities.A copy of the Rights Plan is attached as Schedule B. The Rights Plan was not adopted by the Corporation's board of directors in response to any specific proposal or intention to acquire control of the Corporation and the Corporation's board of directorsis not aware of any specific proposal or intention by a third party to acquire control of the Corporation. Under the terms of the Rights Plan, Rights (as defined herein) will be issued pursuant to the Rights Plan on the record date being the close of business on November 7, 2008.The Rights issued under the Rights Plan become exercisable only if a person acquires 20% or more of the Corporation's common shares without complying with the "permitted bid" provisions of the Rights Plan or without the approval of the Corporation’s board of directors. Should such an acquisition occur, holders of Rights (other than the acquiring person and related persons) can purchase Ur-Energy common shares at a 50% discount to the prevailing market price (as defined in the Rights Plan) at the time such Rights become exercisable pursuant to the terms of the Rights Plan (the “Rights”). The Toronto Stock Exchange (“TSX”) has accepted notice of filing of the Rights Plan.Although the Rights Plan will take effect immediately, in accordance with the TSX requirements the Corporation will seek approval and ratification by Ur-Energy shareholders at the next annual and special meeting of shareholders to be held no later than six months from November 7, 2008.If so ratified, the Rights Plan must be confirmed by shareholders at every third annual shareholders' meeting thereafter until its expiry in 2018. If the Rights Plan is not ratified within the next six months, the Rights Plan and all of the Rights outstanding will terminate. 5. Full Description of Material Change The Corporation announced that its board of directors has approved the adoption of a shareholder rights plan (the "Rights Plan") designed to encourage the fair and equal treatment of shareholders in connection with any take-over bid for the Corporation's outstanding securities. A copy of the Rights Plan is attached as Schedule B. The Rights Plan was not adopted by the Corporation's board of directors in response to any specific proposal or intention to acquire control of the Corporation and the Corporation's board of directorsis not aware of any specific proposal or intention by a third party to acquire control of the Corporation. The Rights Plan is intended to provide the Corporation’s board of directors with adequate time to assess a take-over bid, to consider alternatives to a take-over bid as a means of maximizing shareholder value, to allow competing bids to emerge, and to provide the Corporation's shareholders with adequate time to properly assess a take-over bid without undue pressure. Under the terms of the Rights Plan, Rights (as defined herein) will be issued pursuant to the Rights Plan on the record date being the close of business on November 7, 2008.The Rights issued under the Rights Plan become exercisable only if a person acquires 20% or more of the Corporation's common shares without complying with the "permitted bid" provisions of the Rights Plan or without the approval of the Corporation’s board of directors. Should such an acquisition occur, holders of Rights (other than the acquiring person and related persons) can purchase Ur-Energy common shares at a 50% discount to the prevailing market price (as defined in the Rights Plan) at the time such Rights become exercisable pursuant to the terms of the Rights Plan (the “Rights”). The Toronto Stock Exchange (“TSX”) has accepted notice of filing of the Rights Plan.Although the Rights Plan will take effect immediately, in accordance with the TSX requirements the Corporation will seek approval and ratification by Ur-Energy shareholders at the next annual and special meeting of shareholders to be held no later than six months from November 7, 2008.If so ratified, the Rights Plan must be confirmed by shareholders at every third annual shareholders' meeting thereafter until its expiry in 2018. If the Rights Plan is not ratified within the next six months, the Rights Plan and all of the Rights outstanding will terminate. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Paul G. Goss General Counsel & Corporate Secretary Ur-Energy Inc. 10758 W. Centennial Road, Suite 200 Littleton, Colorado80127 Telephone: (720) 981-4588 9. Date of Report November 7, 2008. Schedule A Ur-Energy
